Holmes, C.
Appellee filed his original hill in the Chancery Court of Jefferson County seeking to confirm his asserted title to the East half of the Southwest quarter of Section 18, Township 9, Range 5 East, in said county, alleged to have been acquired under and by virtue of a forfeited tax land patent from the State of Mississippi. The state was named as a defendant to the action, as were also the heirs at law of Aaron Brinston,' deceased, to whom the land was assessed for taxes at the time of the sale thereof to the state. The state filed its answer averring fraud in the procurement of the patent arising out of alleged misrepresentations in the application for the patent, and incorporating in its answer a cross-hill seeking the cancellation of the patent. The individual defendants answered attacking the validity of the tax sale. At the conclusion of the hearing, the chancellor entered his decree granting the prayer of the original bill and dismissing the cross-bill of the State.
The evidence on the issue of fraud in the procurement of the patent was conflicting and we are unable to say that the chancellor was manifestly wrong in deciding this issue adversely to the contention of the State.
 The record discloses that the land in question was sold to the State on April 4,1932 for the non-payment of taxes thereon for the year 1931. There was no redemption of the land and the State’s patent was issued to appellee on November 1, 1941. Appellants contend on this appeal that the tax sale was void for several reasons. First, it is contended that the assessment rolls for the years 1930-1931 were void because there was not on file with the hoard of supervisors the proof of publication of the notice to taxpayers advising of the meeting at which *48objections to tbe assessment rolls would be heard and considered. Tbe order approving tbe assessment rolls adjudicated tbat such notice bad been duly given and tbe proof was insufficient to show tbe contrary or to establish tbe fact tbat proof of publication of such notice was not duly on file. We think tbat tbe case of Pinkerton et al. v. Busby, Miss., 42 So. (2d) 387, decides tbis contention adversely to tbe appellants. Tbe same question was there presented and tbe Court said: “In other words, tbe order of tbe board expressly adjudicated tbe ultimate jurisdictional fact tbat such notice, which, on its face, complies with tbe requirements of law, was in fact published, as above stated.
“Assuming tbat the notice was in fact published in tbe manner above stated, as we are entitled to assume from tbe adjudication of the board of supervisors on its minutes to that effect, in tbe absence of any proof in tbe record before us to tbe contrary, we are of the opinion tbat tbe adjudication is sufficient to have conferred jurisdiction on the board of supervisors to bear any objection to tbe assessment and to approve tbe assessment roll.”
 It is further contended by tbe appellants tbat tbe tax sale was void because tbe published notice to tbe taxpayers showed on its face tbat it was adopted after tbe adjournment of tbe meeting of tbe board of supervisors. Tbe record shows tbat tbe order of tbe board of supervisors directing tbe notice to be given was adopted by tbe board on July 23, 1930. It is true tbat tbe published notice was dated July 25, 1930, but tbe order directing tbat the notice be given was adopted as shown by tbe record before tbe adjournment of tbe board on July 23, 1930. We find no merit, therefore, in tbis contention.
 It is further argued on behalf of tbe appellants tbat tbe tax levy for tbe year 1930 was void because tbe order of tbe board of supervisors making tbe levy did not specify tbat tbe valuation was based on tbe assessment roll of tbe county. Tbis contention on tbe part of *49appellants is decided adversely to tliem by the case of Barron v. Eason, 199 Miss. 739, 25 So. (2d) 188, wherein it was held that the statute does not require the order of the board of supervisors to specify that the taxes are to be collected upon each dollar of valuation upon the assessment rolls of the county for county taxes, and wherein it was further held that such provision of the statute is a direction to the collector and not the board of supervisors.
We are accordingly of the opinion that the decree of the court below is correct and that it should be, and it is, affirmed.
Affirmed.
PER CURIAM.
The above opinion is adopted as the opinion of the Court and for the reasons therein indicated, the judgment of the court below is affirmed.